United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40004
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MAURICIO RODRIGUEZ-MUNIZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-03-CR-1130-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Mauricio Rodriguez-Muniz pleaded guilty to one charge of

illegal reentry into the United States.   The district court

sentenced him to 46 months in prison and a three-year term of

supervised release.   Rodriguez-Muniz argues in this appeal that

the “felony” and “aggravated felony” provisions of 8 U.S.C.

§ 1326(b)(1) and (2) are unconstitutional in light of Apprendi v.

New Jersey, 530 U.S. 466 (2000).   This argument is, as Rodriguez-

Muniz concedes, foreclosed.   See Almendarez-Torres v. United


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40004
                                 -2-

States, 523 U.S. 224 (1998); United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).   The judgment of the district court is

AFFIRMED.